NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50398

                Plaintiff-Appellee,             D.C. No. 3:17-cr-01430-BEN

 v.
                                                MEMORANDUM*
BENITO ROBLES-DIAZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Benito Robles-Diaz appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

fraud and misuse of visas, permits, and other entry documents, in violation of 18

U.S.C. § 1546. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Robles-Diaz contends that the above-Guidelines sentence is substantively

unreasonable because the circumstances of his case did not justify a sentence

roughly one year longer than the sentence recommended by probation and the

parties. The district court did not abuse its discretion in imposing Robles-Diaz’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including Robles-Diaz’s four alcohol-related

driving convictions and his immigration history. See Gall, 552 U.S. at 51; see also

United States v. Gutierrez-Sanchez, 587 F. 3d 904, 908 (9th Cir. 2009) (“The

weight to be given the various factors in a particular case is for the discretion of the

district court.”). Furthermore, contrary to Robles-Diaz’s assertion, the district

court used the correctly calculated Guidelines range as the starting point for its

analysis, considered the relevant sentencing factors, and adequately explained the

sentence. See United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                           2                                    17-50398